Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 1 of 10 PagelD #: 2635

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

CHARLES SCOTT,
Petitioner,
v. : Civ. Act. No. 19-1072-LPS
ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents.

 

MEMORANDUM OPINION

Charles Scott. Pro Se Petitioner.

Matthew C. Bloom, Deputy Attorney General of the Delaware Depattment of Justice, Wilmington,
Delaware. Attorney for Respondents.

September 9, 2021
Wilmington, Delaware

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 2 of 10 PagelD #: 2636
STARK, v-| | dge:
I. INTRODUCTION

Pending before the Coutt is an Application for a Writ of Habeas Corpus Pursuant to 28
US.C. § 2254 and Memorandum in Support (collectively referred to as “Petition”) filed by Petitioner
Charles Scott (“Petitioner”). (D.I. 1; D.I. 3) The State has filed a Motion to Dismiss the Petition as
time-barred under the limitations period prescribed in 28 U.S.C. § 2244, to which Petitioner has filed
a Reply. (D.I. 14; D.I. 16) For the reasons discussed, the Court will grant the Motion and dismiss
the Petition as time-barred.

II. BACKGROUND

In November 1992, a Delaware Superior Court jury found Petitioner guilty of first degree
mutder and possession of a deadly weapon during the commission of a felony (“PDWDCF”). See
Scott v. State, 637 A.2d 829 (Table), 1994 WL 35412, at *1 (Del. Feb. 3, 1994). Petitioner was
eighteen yeats old at the time of the crime. (D.I. 14 at 4) The Superior Court sentenced Petitioner
on January 8, 1993 to life in prison for the first degree murder conviction and to five yeats in prison
for the PDWDCF conviction. (D.I. 16 at 2) Petitioner appealed, and the Delaware Supreme Court
affirmed his convictions and sentence on February 3, 1994. See Scott, 1994 WL 35412, at *1.

On Match 22, 2013, Petitioner filed in the Superior Court a pro se motion for postconviction
telief pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”). (D.1. 16 at 2) The
Superior Court appointed counsel to represent Petitioner, who filed an amended Rule 61 motion on
Petitionet’s behalf on February 8, 2016. See State v. Scott, 2017 WL 5075412, at *1 (Del. Super. Ct.
Oct. 30, 2017). On October 30, 2017, the Superior Court denied as time-barred all the claims raised
in the original pro se Rule 61 motion and the single claim raised the amended Rule 61 motion. See id.

at *4. Petitioner appealed, and the Delaware Supreme Coutt affirmed the judgment on July 19,

2018. See Scott v. State, 191 A.3d 290 (Table), 2018 WL 3478949, at *2 (Del. July 19, 2018).

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 3 of 10 PagelD #: 2637

Ill. ONE YEAR STATUTE OF LIMITATIONS

The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) prescribes a one-
yeat period of limitations for the filing of habeas petitions by state prisoners, which begins to run
from the latest of:

(A) the date on which the judgment became final by the conclusion
of direct review ot the expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created
by State action in violation of the Constitution or laws of the United
States is removed, if the applicant was prevented from filing by such
State action;
(C) the date on which the constitutional right asserted was initially
recognized by the Supreme Court, if the right has been newly
recognized by the Supreme Court and made tetroactively applicable
to cases on collateral review; or
(D) the date on which the factual predicate of the claim or claims
ptesented could have been discovered through the exercise of due
diligence.
28 U.S.C. § 2244(d)(1). AEDPA’s limitations period is subject to statutory and equitable tolling. See
Holland v. Florida, 560 U.S. 631, 645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2) (statutory
tolling).

Petitionet’s § 2254 Petition, filed in 2019, is subject to the one-year limitations period
contained in § 2244(d)(1). See Lindh v. Murphy, 521 US. 320, 336 (1997). Petitioner does not allege,
and the Court cannot discern, any facts triggering the application of § 2244(d)(1)(B) or (D).
Petitioner does, however, allege that he is entitled to a later starting date of June 25, 2012 under
§ 2244(d)(1)(C) because that is the date on which the United States Supreme Coutt issued its
decision in Miller v. Alabama, 567 U.S. 460 (2012). In Miller, the Supreme Court held that sentences

of life imprisonment without parole for those under the age of eighteen at the time of their crime

violate the Eighth Amendment. See id. at 465. Petitioner was eighteen years old when he committed
2

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 4 of 10 PagelD #: 2638

the murder leading to his conviction and imprisonment for life, which makes Mi/er inapplicable to
his case. See In re: Felix Rosado, 7 F.4th 152, 158-59 (3d Cir. 2021) (“Miller drew a firm line: ‘those
under 18’ cannot be sentenced to mandatory life without parole.”). Consequently, Petitioner is not
entitled to a later starting date for the limitations period under § 2244(d)(1)(C). See Leajey v. Kerestes,
2014 WL 5823067, at *4 (E.D. Pa. Nov. 7, 2014) (“[H]abeas petitioners age eighteen or over at the
time of their crimes cannot rely upon 28 U.S.C. 2244(d)(1)(C) to establish an alternate start date for
the AEDPA statute of limitations.”) (collecting cases). Given these circumstances, the one-yeat
limitations period began to run when Petitionet’s conviction became final under § 2244(d)(1)(A).
Pursuant to § 2244(d)(1)(A), if a state prisoner appeals a state court judgment but does not
seek certiorari review, the judgment of conviction becomes final ninety days after the state appellate
coutt’s decision. See Kapral v. United States, 166 F.3d 565, 575, 578 (3d Cit. 1999); Jones ». Morton, 195
F.3d 153, 158 Gd Cir. 1999). Hete, Petitioner’s judgment of conviction became final on May 4,
1994, ninety days after the Delaware Supreme Coutt’s February 3, 1994 decision affirming his
convictions and sentences. However, because Petitionet’s conviction became final prior to
AEDPA’s effective date of April 24, 1996, he benefits from a one-yeat grace period for timely filing
habeas petitions, thereby extending the filing petiod through April 23, 1997.’ See McAleese v. Brennan,
483 F.3d 206, 213 (3d Cir. 2007); Douglas v. Horn, 359 F.3d 257, 261 (3d Cir. 2004). Thus, Petitioner

had until April 23, 1997 to timely file his Petition.

 

‘Many federal circuit courts have held that the one-year grace period for petitioners whose
convictions became final priot to the enactment of AEDPA ends on April 24, 1997, not April 23,
1997. See Patterson v. Stewart, 251 F.3d 1243, 1246 (9" Cir. 2001) (collecting cases). Although the
Third Circuit has noted that “[a]rguably we should have used April 24, 1997, rather than April 23,
1997, as the cut-off date,” Douglas, 359 F.3d at 261 n.5 (citing Fed. R. Civ .P. 6(d)), it appears that
April 23, 1997 is still the relevant cut-off date in this circuit. In the present situation, however,
Petitioner filed his petition well-past either cut-off date, rendering the one-day difference immaterial.

3

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 5 of 10 PagelD #: 2639

Petitioner waited until June 10, 2019 to electronically file the instant Petition, more than
twenty-one years after the expiration of the limitations period. Therefore, his habeas Petition is
untimely, unless the limitations period can be statutorily or equitably tolled. See Jones, 195 F.3d at
158. The Court will discuss each doctrine in turn.

A. Statutory Tolling

Pursuant to § 2244(d)(2), a properly filed state post-conviction motion tolls AEDPA’s
limitations period during the time the action is pending in the state courts, including any post-
conviction appeals, provided that the motion was filed and pending before the expiration of
AEDPA’s limitations period. See Swartz v. Meyers, 204 F.3d 417, 420-24 (3d Cir. 2000); Price v. Taylor,
2002 WL 31107363, at *2 (D. Del. Sept. 23, 2002). The limitations period, however, is not tolled
duting the ninety days a petitioner has to file a petition for a writ of certiorari in the United States
Supreme Court regarding a judgment denying a state post-conviction motion. See Stokes v. Dist.
Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir. 2001). In addition, a post-conviction motion that
is untimely under state law is not properly filed for § 2244(d)(2) purposes and, therefore, has no
statutory tolling effect. See Pace v. DiGughelmo, 544 U.S. 408, 414 (2005).

Here, the Rule 61 motion Petitioner filed on March 22, 2013 has no statutory tolling effect
for two teasons: (1) the Delaware state courts’ denial of the Rule 61 motion as time-barred
demonstrates that it was not properly filed for § 2244(d)(2) purposes; and (2) Petitioner filed the
Rule 61 motion approximately sixteen years after the expiration of AEDPA’s limitations period.
Since Petitionet’s Rule 61 motion does not have any statutory tolling effect, the Petition is time-

barred, unless equitable tolling is applicable.

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 6 of 10 PagelD #: 2640

B. Equitable Tolling

AEDPA’s limitations petiod may be tolled for equitable reasons in appropriate cases. See
Holland, 560 U.S. at 645. A petitioner can only qualify for equitable tolling by demonstrating “(1)
that he has been pursuing his tights diligently, and (2) some extraordinary circumstance stood in his
way and prevented timely filing”? mere excusable neglect is insufficient. See Schlueter v. Varner, 384
F.3d 69, 77 (3d Cit. 2004). Consistent with these principles, the Thitd Circuit has specifically limited
the equitable tolling of AEDPA’s limitations period to the following circumstances:

(1) where the defendant (ot the court) actively misled the plaintiff

(2) where the plaintiff was in some extraordinary way prevented from
asserting his rights; ot

(3) where the plaintiff timely asserted his rights mistakenly in the
wrong forum.

Jones, 195 F.3d at 159; see also Thomas v. Snyder, 2001 WL 1555239, at *3-4 (D. Del. Nov. 28, 2001).
Petitioner alleges that the limitations period should be equitably tolled because trial,
appellate, and postconviction counsel provided ineffective assistance. (D.I. 1 at 13-14; D.I. 3 at 5-6)
Although the Supreme Court has recognized that an attorney’s egregious error or neglect may
constitute an extraordinary citcumstance for equitable tolling purposes,’ an “egregious etror”
generally includes instances in which an attorney fails to file an appeal after an explicit request from
the petitioner,’ “affirmatively deceives the petitioner about filing a direct appeal,” or “persistently

neglects the petitionet’s case.” Sch/ueter, 384 F.3d at 76-77. Here, Petitioner’s trial counsel pursued

 

2 Holland, 560 U.S. at 648.
38¢e Holland, 560 U.S. at 635-54.

‘See Velazquez, 277 F. App’x 258.

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 7 of 10 PagelD #: 2641

an appeal on Petitioner’s behalf by filing a non-merits brief pursuant to Delawate Supreme Coutt
Rule 26(c), and the record does not suggest ttial/appellate counsel persistently neglected his case.

(D.L. 11-2 at 4) As a result, Petitioner’s allegations about trial/appellate counsel’s performance do
not amount to “egregious ettors” warranting equitable tolling.

Petitioner’s allegations regarding post-conviction counsel’s ineffectiveness also fail to trigger
equitable tolling. Post-conviction counsel was not appointed to represent Petitioner until April
2013, after the limitations period had already expired. As a result, the Court fails to see how post-
conviction counsel’s alleged ineffectiveness can account for Petitioner’s nineteen year delay in
putsuing his rights via a Rule 61 motion. Petitioner’s reliance on Martinez v. Ryan, 566 U.S. 1 (2012),
does not alter the Court’s conclusion. (See D.I. 3) The rule announced in Martinez, permits a
petitioner to raise a procedurally defaulted claim of ineffective assistance of trial counsel where the
default was caused by the ineffective assistance of post-conviction counsel. Yet, the Martinez
decision does not in any way impact a petitionet’s obligation to comply with AEDPA’s limitations
period and cannot excuse a failure to file within the limitations period.

Petitioner also appears to argue that equitable tolling is warranted because he is “legally

innocent,” pursuant to the holdings in Miller v. Alabama and Roper v. Simmons, 543 US. 551 (2005).°

 

*Mote specifically, he assetts:

What is clear is the fact that the United States Supreme Coutt
decisions in Miller v. Alabama [], and Roper v. Simmons, |], inter alia, the
Sixth, Eighth, and Fourteenth Amendments to the United States
Constitution, which guarantees Petitioner due process, equal
protection, effective assistance of counsel, a fair trial, a fair and
impartial jury of his peets, freedom from cruel and unusual
punishment, and a teliable sentence were violated, essentially
permitting the use of acquitted conduct at the instant Petitioner’s
sentencing. Essentially, Miller, Roper, as well as the legal ot
constitutional axioms at play in this case means that the Government

6

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 8 of 10 PagelD #: 2642

Even if the Court could ignote the fact that Miller does not apply here because Petitioner was
eighteen at the time of the crime, Petitioner’s argument, though inventive, is unavailing. In
McOuigein v. Perkins, 133 S.Ct. 1924, 1928 (2013), the Supreme Court held that a credible claim of
actual innocence may setve as an “equitable exception” that can overcome the bat of AEDPA’s one-
year limitations petiod. Nevertheless, “tenable actual-innocence gateway pleas ate rare,” and a
petitioner only meets the threshold requirement by “persuadl|ing] the district court that, in light of
the new evidence, no jutot, acting reasonably, would have voted to find him guilty beyond a
teasonable doubt.” Id An actual innocence claim must be based on “new teliable evidence —
whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, of ctitical physical
evidence [] that was not presented at trial.” Schiup v. Delo, 513 U.S. 298, 324 (1995). In the Third
Circuit, evidence is “new” for purposes of the Scb/wp standard only if it was not available at the time

of trial and could not have been discovered earlier through the exercise of due diligence, except in

 

failed to prove Petitioner’s guilt beyond a teasonable doubt. That
standard of proof for adults, however, is much higher than what is
tequited to ptove juveniles at sentencing to life imprisonment.
Therefore, Petitioner argues here that Mi/ler, Roper, the United States
Constitution’s above referenced axioms [...] sets forth the concept of
legal innocence. Under these controlling ptecedents, Petitioner has
not been found legally guilty with all its attendant constitutional
protections. Ergo factual guilt is insufficient. The category mistake
here in Petitionet’s case when one takes into account the new science
used for juvenile lifets under Miller, Roper, the Constitution is to
conflate the category of legal findings with that of factual findings. If
one is acquitted of life without parole eligibility sentences for
juveniles — a legal finding that the ptesumption of innocence is
restored, period.

(D.L. 14 at 5-6)

°The circuits addressing the issue ate split over what constitutes “new” evidence for Schip purposes.
The Eighth Circuit’s interpretation of “new” evidence cottesponds with the Third Circuit’s, whereas
the Seventh and the Ninth Circuits do not requite the exercise of due diligence, and view “new”

7

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 9 of 10 PagelD #: 2643

situations in which that evidence was not discovered due to the ineffective assistance of trial
counsel. See Houck v. Stickman, 625 F.3d 88, 93-94 (3d Cir. 2010). In turn, when determining if a
petitioner’s new evidence shows it is “more likely than not that no reasonable juror would have
convicted him,” a coutt must consider “all the evidence, old and new, incriminating and exculpatory,
without regard to whether it would necessarily be admitted under tules of admissibility that would
govern at trial.” House v. Bell, 547 U.S. 518, 538 (2006). In shott, Petitioner’s assertion of legal
innocence does not wattant equitable tolling because he has not provided any new reliable evidence
of his actual innocence.

Finally, Petitioner’s failure to explain why he waited nineteen yeats to file his pro se Rule 61
motion and why he waited until June 2019 to file the instant Petition precludes him from
demonstrating that he exercised the reasonable diligence necessaty to trigger equitable tolling. To
the extent Petitioner’s untimely filing of the Petition was due to his own ignorance of the law or the
result of his miscalculation regarding the one-year filing period, such factors do not warrant
equitably tolling the limitations period. See Taylor v. Carroll, 2004 WL 1151552, at *5-6 (D. Del. May
14, 2004).

Based on the foregoing, the Court concludes that that the docttine of equitable tolling is not
available to Petitioner on the facts he has presented. Accordingly, the Court will dismiss the instant
Petition as time-barred.

IV. CERTIFICATE OF APPEALABILITY
A district cout issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(¢)(2). A federal

 

evidence as evidence that was not “presented” at trial. See Kidd ». Norman, 651 F.3d 947, 953 (8" Cit,
2011) (collecting cases).
8

 
Case 1:19-cv-01072-LPS Document 21 Filed 09/09/21 Page 10 of 10 PagelD #: 2644

coutt denying a habeas petition on procedural grounds without reaching the underlying
constitutional claims is not required to issue a certificate of appealability unless the petitioner
demonstrates that jurists of reason would find it debatable: (1) whether the petition states a valid
claim of the denial of a constitutional right; and (2) whether the court was correct in its procedural
ruling. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

The Court has concluded that the instant Petition does not warrant telief because it is time-
batted. Reasonable jurists would not find this conclusion to be debatable. Accordingly, the Coutt
declines to issue a certificate of appealability.

V. CONCLUSION
For the reasons discussed, the State’s Motion to Dismiss is GRANTED, and the instant

Petition is DISMISSED as time-barred. An appropriate Order will be entered.

 
